Citation Nr: 0710217	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  02-05 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a neurological 
condition (manifested by low back pain and numbness), claimed 
as secondary to the service-connected disability of left side 
Muscle Group XVII shrapnel wound damage.   

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2001 
and March 2004 from the North Little Rock Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the instant claims in August 2001 and 
December 2005, for further development.  

The veteran also testified at a Travel Board hearing before 
the undersigned Veterans Law Judge (VLJ) in September 2005.  
A transcript of that hearing is o record and associated with 
the claims folder.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  A neurological condition (manifested by low back pain and 
numbness) is not due to, nor is it a result of or aggravated 
by the veteran's service-connected disability of left side 
Muscle Group XVII shrapnel wound damage.  

2.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
chronic sleep impairment, panic attacks mild memory loss 
(such as forgetting names, directions, recent events).  

3.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  A neurological condition (manifested by low back pain and 
numbness) is not secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, (West 2002); 38 C.F.R. 
§ 3.310 (2006).  

2.  The criteria for an initial schedular rating in excess of 
30 percent PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This was not accomplished 
as it pertained to both claims.  However, the veteran has not 
been prejudiced as proper notice was given and he was given 
an opportunity to respond to such notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  

The RO sent letters to the veteran in February 2004, 
January 2006, and May 2006, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claims.  In accordance with the duty to assist, the 
letters informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claims.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Following the February 2004 notice letter, the RO granted 
service connection for PTSD.  For PTSD, the RO assigned 
disability ratings and effective dates.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's PTSD claim has been granted, i.e., proven, and 
he was assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  In the service connection claim for a 
neurological condition, the veteran was notified in May 2006, 
regarding assignment of a disability rating and an effective 
date.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled for 
VA examinations.  A hearing was offered, and held before the 
undersigned VLJ in September 2005.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection 

The veteran claims that service connection is warranted for a 
neurological condition (manifested by low back pain and 
numbness) secondary to left side muscle group XVII shrapnel 
wound damage.  He asserts that his chronic low back pain is a 
neurological condition and that although he was hurt in 
service, a neurological condition has developed and he is in 
more pain.  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability.  

In this claim, service connection for a neurological 
condition manifested by low back pain and numbness must fail.  

In October 2000, a VA examiner indicated in a medical 
statement that the veteran had evidence of shrapnel in his x-
rays.  They showed metallic density projected on the soft 
tissue structures of the lumbar area at the level of the 
right transverse process of L3.  The examiner acquired these 
metallic bodies in Vietnam, around 1969.  The examiner 
however, did not indicate that the veteran had a neurological 
condition related to the shrapnel.  

In a VA treatment report in October 2000, the examiner noted 
that the veteran probably had neuropathy from shrapnel and 
degenerative disc disease (DDD).  As discussed below, a 
diagnosed neurological condition was not confirmed by 
objective testing.

The veteran underwent a VA neurology examination in 
June 2001.  The veteran gave history of how he sustained 
shrapnel to his right flank in Vietnam.  He related that he 
had some low back pain since the injury, but had significant 
low back pain since 1991.  His x-rays on a few occasions have 
shown unilateral L5 spondylolysis and a spinal bifida occulta 
at L5.  At the time of the examination, he did not clearly 
describe any pain or paresthesia in a radicular distribution 
in the lower extremities.  He described an area of numbness 
in a circumferential distribution around a right flank scar 
where a shrapnel injury took place.  There was no numbness in 
the lower extremities.  Physical examination revealed a 
circumferential area of diminished pinprick sensation 
surrounding the scar over the right flank that extended 2-3 
cm radially out from the scar.  This was due to injury to 
cutaneous nerves in that area.  The neurological examination 
showed strength and muscle tone of all major groups in both 
lower extremities were within normal limits, with no atrophy, 
fasciculations or ataxia.  Pain and touch sensation in both 
lower extremities were within normal limits.  The diagnostic 
impression was chronic low back pain.  It was the examiner's 
opinion that the veteran's low back pain was primarily due to 
congenital spinal bifida occulta and unilateral L5 
spondylolysis.  This was noted to be a congenital condition.  
It was his opinion that it was as likely as not that the 
shrapnel injury to the veteran's right flank was a minor 
contributing factor to his chronic low back pain.  This could 
not be quantified.  There was no objective clinical evidence 
of lumbar radiculopathy at the time of the examination.  The 
only evidence of any neurological deficit at that time was 
some diminished pinprick sensation surrounding a 3.5 cm scar 
over the right flank where some cutaneous nerves in the area 
of the scar had been damaged.  

In May 2002, a VA outpatient treatment record showed a nerve 
study had been performed.  The study proved normal.  There 
was no electrodiagnostic evidence of lumbar radiculopathy for 
the nerves studied.  The veteran refused to undergo needle 
electromyography.  

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in September 2005.  The veteran testified 
that he had back complaints due to spinal bifida, spinal 
scoliosis, and shrapnel in his back.  He also testified that 
he was in receipt of social security disability benefits as a 
result of his back complaints.  

The veteran's social security records were obtained and 
consisted primarily of VA medical records.  

In June 2006, the veteran underwent a VA neurological 
examination.  The veteran had low back pain, but no radiation 
of pain into the leg.  He had strength throughout the lower 
extremities and normal sensation to pinprick and normal 
proprioception.  The examiner's opinion was that the veteran 
had chronic back pain without any symptomatology suggestive 
of radiculopathy.  There were several factors related to the 
veteran's low back pain to include congenital spinal bifida 
occulta, chronic degenerative changes from wear and tear, and 
probably a small amount of contribution from his shrapnel 
wounds.  He was not able to quantify the contributions but he 
believed that there was some contribution to the veteran's 
ongoing back pain from the shrapnel injuries he had in the 
past.  

In this case, there are no findings showing that the veteran 
has a neurological condition (manifested by low back pain and 
numbness) claimed as secondary to his service-connected left 
side muscle group XVII shrapnel wound damage.  The medical 
evidence of record shows that the veteran indeed has chronic 
low back pain.  However, it is not the result of a 
neurological condition.  Specifically, the examinations 
performed in connection with this claim, showed no 
radiculopathy, and muscle strength and sensation proved 
normal.  There was numbness around a right flank scar, 
however, the examiner did not relate this to a neurological 
condition and the Board notes that the veteran is already 
service-connected for the right flank scar.  

It is noteworthy to mention that service connection for a 
back disability to include as secondary to residuals of 
shrapnel wounds was denied by the Board in February 1993.  In 
September 2000, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection.  These decisions are final.  During the 
appeal, the veteran has made clear that he was not claiming 
service connection for a back disability, but for a 
neurological condition due to service-connected residuals of 
shrapnel wounds.  As noted above, the claims file does not 
contain a diagnosis of a neurological condition.  Thus, it 
naturally follows that service connection is not warranted 
for a neurological condition (manifested by low back pain and 
numbness) claimed as secondary to his service-connected left 
side muscle group XVII shrapnel wound damage.  


III.  Evaluation of PTSD

Service connection was established for PTSD by rating 
decision of March 2004.  A 30 percent evaluation was 
assigned, effective from November 2003.  This evaluation has 
been in effect to this date.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of a 
March 2004 and July 2006, VA psychiatric examination and VA 
outpatient treatment reports from January 2003 to 
January 2006--- it is the Board's conclusion that the 
veteran's symptoms remain most consistent with no more than 
the schedular criteria for a 30 percent rating throughout the 
appeal period.  The evidence does not support a higher rating 
for PTSD.  

In this regard, the evidence shows the presence of anxiety, 
panic attacks, and depressed mood.  He states he has sleep 
disturbance.  He had no homicidal or suicidal ideation.  He 
had no formal thought disorder and his insight and judgment 
were adequate.  He has no obsessions, compulsions, delusions 
or hallucinations.  He was consistently alert and oriented 
x's 3.  During this period, he and his wife of 36 years were 
still together, and he indicated that he felt close to her.  
He visited his friends and his family, and he had an 
exceptionally close relationship with his grandchildren, 
spending a lot of time with them  His memory was grossly 
intact.  He is able to care for his personal needs and 
personal grooming.  He can manage funds.  He is easy to make 
angry, but he is not abusive to anyone.  He stated that he 
cannot tolerate crowds.  He has normal speech.  The veteran 
has been on Social Security disability and has not worked, 
specifically related to his back condition.  

On this record, the Board considers the evidence to 
satisfactorily show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as to 
establish no more than a 30 percent schedular evaluation.  
The evidence does not show occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as stereotyped speech, impairment of short and long term 
memory, impaired judgment or impaired abstract thinking.  
While he has panic attacks two to three times per week, his 
other psychiatric symptomatology shows social and 
occupational impairment with no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Although he is not working and 
receives Social Security disability, that is unrelated to his 
PTSD disorder.  This is supported by the VA examiner's 
opinion in 2006 that the veteran's PTSD causes at most 
moderate impairment.  As such, the Board does not consider 
the disability picture presented to warrant a rating higher 
than 30 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score was noted to be 70 
during a May  2003 VA outpatient treatment report, 61 in 
November 2003, during a VA outpatient treatment report, and 
more often 51, during VA examination and outpatient treatment 
reports since that time.  The 70 to 51 GAF scores reflect 
mild to moderate symptomatology.  This continuum goes from 
having some difficulty with social, occupational, and school 
functioning, to moderate difficulties in these areas with few 
friends, and conflicts with peers and co- workers.  In this 
case, the veteran reports that he is somewhat socially 
isolated, but he also indicates close relationships with his 
wife and family.  This appears to be evidence of 
symptomatology no more than moderate in degree, and in line 
with the 30 percent symptomatology, throughout the appeals 
period.  The percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
38 C.F.R. § 4.126.  

In sum, the Board finds that an increased rating for PTSD in 
excess of 30 percent is not in order.


ORDER

Entitlement to an increased initial rating for PTSD, in 
excess of 30 percent, is denied.  

Service connection for a neurological condition (manifested 
by low back pain and numbness), claimed as secondary to the 
service-connected disability of left side Muscle Group XVII 
shrapnel wound damage is denied.   



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


